Earl Warren: Number 701, October Term, 1955, Curtis Reid, Superintendent of the District of Columbia Jail, Appellant, versus Clarice B.Covert and Number 713, October Term, 1955, Nina Kinsella, Warden of the Federal Reformatory for Women, Petitioner, versus Walter Krueger. Mr. Solicitor General.
J. Lee Rankin: May it please the Court. This case involves the reargument case, the Court handed down the opinion by a spring and the question presented is whether Congress has the power under the Constitution to confer jurisdiction on a court-martial to try a dependent wife of a member of the U.S. Air Force residing in public quarters on a base in a foreign country for alleged murder of her husband there. If Court asked for general reargument, as we understand, but also asked for such answers as we are able to give to certain specific questions. The particular questions were the specific practical necessities in the Government and Regulation of the land and naval forces which justify court-martial jurisdiction over civilian dependents overseas, the practical alternatives to the exercise of jurisdiction by court-martial to the historical evidence so far as such evidence is available and relevant bearing on the scope of court-martial jurisdiction authorized under Article I, Section 8, clause 14 in the Necessary Proper Clause and bearing on the relations of Article III and the Fifth and Sixth Amendments in interpreting those clauses. In particular, the question whether such historical evidence points to the conclusion that the Article I, Section 8, Clause 14 power was thought to have a fixed and rigid content, or rather that this power is modified by the Necessity and -- Necessary Proper Clause was considered a broad grant susceptible of expansion under changing circumstances, three, the relevance for purposes of court-martial jurisdiction over civilians overseas in time of peace of any distinction between civilians employed by the Armed Forces and civilian dependents. With regard to that question, I take it, there's no problem between counsel in the case because they disagree that there is no distinction between civilian dependants and civilian employees for constitutional purpose by the parties and their briefs in this Court. The relevance -- number four, the relevance for purposes of court-martial jurisdiction over civilian dependents overseas in time of peace of any distinctions between major crimes and petty offenses. Before addressing ourselves on behalf of the Government to the particular questions asked by the Court, I would like to review very briefly the principles involved we think that are controlling to the case. First place, Government contends that there's no question about the power of the United States to try persons such as the defendants for crimes committed in a foreign country, the trial to be held in the foreign country by the United States that that is a power that is resident in the United States by reason of its sovereignty and is based upon what this Court has said in Curtis Reid and the U.S. against Belmont, U.S. against Pink and other similar cases in regard to that power. Secondly, we believed that the Court opinion in which reliance was placed on the historical views of a consular court, In re Ross is fully supported by the action of this Court in the past and that that power as delineated there, the sovereign power of the United States is a justification and basis for the action in this case. I might call particular attention to that. There are some question now in the briefs about whether counsel did concede that a trial by such a consular court at this time, being last spring or when the case was argued, could be had. But in the briefs at this time, there is no argument that there was not a power in the United States prior to adoption of the Constitution exempting particularly and specifically the consular courts so that it is recognized by both parties that prior to the adoption of the Constitution, there was a power to try by means of the concept of a consular court, persons such as the defendants in this case. Now, we do not think that that power merely died because of the problem in regard to extraterritoriality. What is involved in that concept is the right of the United States as a sovereign to try a citizen by something different than a court requiring a jury trial and a grand jury's indictment and the other -- or Article III requirements as to tenure of -- of the judges and so forth. And that certainly, the United States, if it had the power prior to the adoption of Constitution to exercise the trial, all of the trials or a person such as the defendant by a consular court could improve that court and make more due process and add to the protections and provisions to care for the interest of the defendants and was not limited to whatever limitations there were in the consular form which obviously, both parties were here recognized, all parties were much more -- much less in the protection of the interest of the defendants as far as due process and fair trial is concerned than what we have in courts-martial. We also feel that the historical material that we would develop for the Court have in our briefs and will -- presentation here, fully justified the conclusion that in the history of this country and prior to the constitutional convention, the use of court-martials for civilian dependents, as well as civilian employers who were connected in manners similar to what is involved in these cases with the military was the common practice and was a necessary, recognized as a necessary practice in the handling of the disciplinary problems of the forces, both of the British prior to the war period, hostilities, and actually during the revolutionary period, and by our own troops including certain statements by George Washington himself with regard to the problems and difficulties he had with this brief questions.
Earl Warren: That apply in times of peace as well as war --
J. Lee Rankin: We have some --
Earl Warren: -- Mr. Solicitor General?
J. Lee Rankin: Mr. Chief Justice, we have so many examples in time of peace. I don't want to overstate the case. The examples in time of peace are questioned by counsel on the other side saying that in Boston, during the colonial period, the British had declared martial law. And we question whether on your -- under any of the concepts that this Court have stated regarding the necessity, a feature of martial law that there could have been martial law in Boston, we don't agree that there was martial law but there is that question that they raised about it. We have in several examples, also a period prior to -- or not during actual hostilities in Canadian activities in -- where there were court-martials and by the British. And they questioned those cases saying that although the hostilities, all fighting was over, the British was and there no peace treaty signed, and therefore, it was not actual fighting hostilities at that time. And we do not think that that question is valid in view of the circumstances, but we did not find detailed cases beyond that of peacetime except several cases in regard to India that were after the revolutionary period, after the adoption of the Constitution, we don't think that they are as good material, historical to help the Court on the problem as these incidents that occurred prior to the adoption of the Constitution which we can assume from what I will develop here. The people in the -- the members of the constitutional convention were well aware of.
Earl Warren: It's your position then that -- that it applies equally in time of peace to time of war?
J. Lee Rankin: Yes, but the same problems are developed and the same reasons, which I'll try to show, are the basic reasons for doing it during the war period are present during the peacetime. And that the various commanders in describing their difficulties with -- dealing with various wives and dependents as well as the civilian employees illustrate that they had this disciplinary problem that couldn't be handled, otherwise, and that's why they had to do it. The same is true, we think, in peacetime and I will try to develop that. Before proceeding to the history, I should like to call briefly at -- the attention of the Court to the case Ex parte Quirin. I want to make it unmistakably clear that that is not the same factual situation to this case at all. There were saboteurs involved there. It wasn't the question of military commission. But the Court did very carefully in unanimous opinion examined some of the materials, some of the basic principles involved in the question of whether persons were entitled to a jury trial and grand jury indictment. And I think it is quite helpful and would be quite helpful to the Court to examine for that purpose. I do it for that limited purpose only. There, the Court said, present by grand jury and trial by a jury of the -- this nature where the crime is committed, where at time of the adoption of the Constitution, familiar parts of the machinery for trial in the civil courts. But they were procedures unknown to military tribunals which are not courts in the sense of the judicial article and which in the natural course of events, are usually called upon to function under conditions precluding, resort to such procedures. As this Court has often recognized, it was not the purpose or effect of Section 2 of Article III, read in the light of the common law to enlarge the then existing rights to a jury trial. The object was to preserve unimpaired trial by jury in all cases of a light nature as they might arise in the future but not to bring within the sweep of the guarantee, those cases in which it was then well understood that a jury trial could not be demanded as a matter of right. The Fifth and Sixth Amendments, while guaranteeing the continuance of certain incidents of trial by jury, which Article III, Section 2 had left unmentioned, did not enlarge the right to jury trial as it had been established by that Article. Then the Court went on to refer to petty offenses, as the illustration citing cases by this Court, trial of criminal contempt, action to enforce a penalty inflicted by Congress, citing cases, and said no exception is necessary to exclude from the operation of these provisions cases never deemed to be within -- within the terms. Now, concerning the application by this Court --
Earl Warren: May I ask this --
J. Lee Rankin: Yes.
Earl Warren: -- this question. Do you -- it is your position then not to -- to insist upon a jury trial of these women in these cases would be to extend the function of the jury rather than to -- to restrict it?
J. Lee Rankin: That's right. Now, I'll try to develop that in showing the history. And it seems to me that we have to look back to the time of the constitutional convention and see what was done then, what the common law was. And if at that time there was certain exempt exceptions, and it wasn't conceived that a jury trial and a grand jury indictment pr am Article III Court, were intended to cover a particular activity which we all pretty well conceded about petty offenses for instance. Then in -- if that's the kind of a case we have before the Court today, then you can't take and apply jury trial under the decision of Ex parte Quirin and a long list of cases by this Court to that type of action except by saying, “We'll disregard all the traditions in what the Fifth and Sixth Amendment we're trying to do in Article III and we'll extend that regardless.” And I think that's the position. Now, whether I can establish that that was the fact is the question. Mr. -- Mr. Solicitor General, as you go along, would you indicate whether you would make the same argument that if these people were guilty or charged, let's say, with treason or other crime other than murder?
J. Lee Rankin: I think there's a little different problem about treason. I'll try to cover that. I'd like to just say about legislative, of course, that this Court has held in a number of cases implied to the Philippines, Hawaii, the area now known as the State of Florida and other area in the country that was included at that time, when that was still a territory and not incorporated into the United States. In Puerto Rico and all of those cases that Congress had the power within -- that's what were dealing with here, whether or not Congress has the power on the Constitution to provide for this type of trial, had the power to provide for the trial of persons that in those territories that were not incorporated into the United States by not providing a jury trial or a grand jury indictment unless well established in the decisions of this Court. And we think that is very material to the consideration of this question. It's also applied to the problem of extradition in regard to the area of Cuba, in the Neely case and a very interesting involved presentation by the Court there. And that the Court held that the territory of Cuba, while as between the United States and other sovereignties, was in an occupied territory insofar as the people of Cuba were concerned and the United States was a foreign country because of the obligation that Congress had recited in legislation to restore as rapidly as possible with the Government in control of that area to the people of Cuba so that in that regard, it is comfortable to the problem here of foreign territory. Now certainly, it seems to us that if it's conceded that the cases involving territory not incorporated into the United States are valid today. The case involving a foreign country where we don't have that much control of jurisdiction or domination is a fortiori.
Felix Frankfurter: Well, wasn't the Neely case a case which raised the question whether a crime against Cuba, Neely was charged with demeanor crime against Cuba wasn't it?
J. Lee Rankin: That's right.
Felix Frankfurter: And he -- it extradited him.
J. Lee Rankin: Yes. So that in effect, the Court pleaded Cuba in view of what you said in the Platt Amendment as though it were France, namely, already set apart as a member of the family of nations?
J. Lee Rankin: That -- that's right.
Felix Frankfurter: It wasn't a question of this country prosecuting for a crime against it in Cuba by a tribunal other than an Article III tribunal, is that right?
J. Lee Rankin: That is -- that is its distinction. Yes, sir. We think that the evidence is quite clear that in colonial revolutionary period, the wives accompanying the troops will regard it as necessary part of the Armed Forces. The same was true in regard to the retainers and civilians who were part of the group of the military force but not a part of the Armed Force. There's number of definitions, but generally, it's recognized by all of the definitions that retainers, the dependents that by Winthrop that retainers, camp followers attending the army but not in the public service, by Oxford dictionary, a man or woman who follows or hangs onto a camp or army without being in military service. We were fortunate in finding a little book which we are supplying a copy of to all of the members of the Court which I didn't anticipate we could ever find in bearing upon this subject, but it's entitled “Woman Camp Followers of the American Revolution” by Walter Hart Blumenthal in which the question of the history is considerably documented in the appendix, and it is related by a student of this problem as to what was the practice during this period regarding such persons.
Hugo L. Black: Camp Followers?
J. Lee Rankin: That's right. And they included in the description wives, those who were alleged to be wives, those who were not wives, those who were civilian people who were providing various trade for the Armed Force.
Earl Warren: How about the wives -- the wives and other dependents of military personnel, who live on a cantonment in this country, are they camp followers too?
J. Lee Rankin: Well, under the --
Earl Warren: In a sense that that -- you say that book describes it?
J. Lee Rankin: I would think they would be under the sense of this book. And I think that that is provided for otherwise by the question of whether they're in the field. And the fact that Congress has expressed and provided that if -- if they are not in the field, they're not subject to the jurisdiction of the courts.
Earl Warren: Then could Congress say that the dependents of military personnel in this country who live on a cantonment are in the military service and would be subject to court-martial as these women are?
J. Lee Rankin: I think so far as power is concerned.
Earl Warren: Power is concerned, yes.
J. Lee Rankin: The power is there.
Earl Warren: Yes, I'm talking about power.
J. Lee Rankin: Yes. But they haven't done that and so we have a different situation. Now, whether or not this Court would say that that was a reasonable action in view of the -- or whether it was arbitrary, in view of the difference in the problem as we see it, there's a difference in the practical problem of women, dependent or the dependents and the civilian employees and within the United States. They don't get the kind of a trial in some -- they don't get a jury trial or grand jury indictment in many states and these courts held that they don't have to if they're tried under state law. But there isn't the problem that the military forces have of trying to maintain discipline in the United States where there is the same Government or part of the family of governments that is enforcing the laws and can be expected to enforce those laws that -- and there are still federal courts to act so that, whether or not this Court would find that it was unreasonable and arbitrary to require such military court or courts-martial to have jurisdiction in this country, I think that to be the problem rather than whether historically, there was such a power.
Felix Frankfurter: In your answer to the Chief Justice -- I beg your pardon --
Earl Warren: I'm just going to ask this. Do -- do any of your briefs point out the -- the difference between the disciplinary necessities that are involved between dependents who were living on a cantonment in this country and, let's say, outside of Washington and -- on the one hand, and -- and the dependents living outside of London on the other hand?
J. Lee Rankin: Yes. We developed that at some --
Earl Warren: You developed that?
J. Lee Rankin: -- some length, yes.
Earl Warren: Yes.
Felix Frankfurter: In -- in you answer to Chief Justice, you indicated that as to these cantonment wives, they're not swept into the court-martial area except when -- did I understand you to say went in the field?
J. Lee Rankin: Well, I -- I thought that the -- in the field in the United States would be the only time -- I think it --
Felix Frankfurter: Yes, well --
J. Lee Rankin: at the time of war too.
Felix Frankfurter: But I just don't get it. But what is in the field in that -- in that context field?
J. Lee Rankin: I have a plan to try to develop because it was --
Felix Frankfurter: But I didn't mean generally -- I didn't mean generally, but I was wondering whether taking the cantonment women out. Could the statute or the regulation, whatever that does it, use the word "in the fields?"
J. Lee Rankin: I think it's the time of war --
Felix Frankfurter: Well, certainly right.
J. Lee Rankin: Yes. And there's a special provision where Congress has expressly recognized that only in a very limited consideration in the United States.
Felix Frankfurter: I know you are -- I assume you are coming to "in the field" but I was wondering whether in that situation, Congress itself has defined it refusing it applies to war?
J. Lee Rankin: Yes. In the appendix, Exhibit A at page 82 of our reply brief, we have set out something beyond the Blumenthal Book and that we obtained a letter from Mr. Blumenthal delineating his ideas of what his discoveries were in detail in regard to the historical picture concerning these people accompanying the Armed Forces. Generally, he finds that the British forces were accompanied by women and children in peacetime prior to the American revolutionary war. And this is evidenced in -- by several illustrations. One is that in Jamaica, with the British detachments for more than 100 years, they had women and not only camp followers, but women who were wives of the men in the Armed Forces. And at the outbreak of the revolution, there is a communication to Lord George Germain ordering a detachment from Jamaica to Virginia of some 374 officers and men, included also 40 women and servants followed by similar detachments. He also illustrates it with the example of women in Canada with the British troops following the capture of Quebec in 1763 and they reported there with the British troops. And again, with the French in Canada in the mid 17th Century which this French sent a regiment to Canada for -- accompanied by women and that was in peacetime. And he refers to a letter of Martha May, June 4th, 1758 to Colonel Henry Bouquet from Carlisle, Pennsylvania which she says that she's been traveling 22 years with her husband every place that the company -- the company went. In those days, of course, the rations were issued uncooked to the troops but the women performed the function of cooking it, taking care of that and also washing laundry, sewing, nursing -- nursing the -- the called back was a very rough affair at that time and we didn't have the developments that we do, did during later period after Florence Nightingale in regard to that.
Earl Warren: Does the book develop the thesis that they are subject to military discipline?
J. Lee Rankin: Yes. Also they -- they were and there are recitals to different events when they were. The punishments were imposed, were often times whipping or confinement for infractions of discipline. There were certain court-martials. There were incidents described of whipping with a cat o' nine tails at the back of the wagons and some of the difficulties they had with drunkenness and all kinds of problems that are apparently inherent in such grouping activities and the mixture that was necessary involved in trying to carry on such activity are both met in that time. In the early days, women with the British in the Armed Forces in the British colonial possessions were subject to court-martial in peacetime according to Mr. Blumenthal. Punishment for female drunkenness, fighting or theft frequently prior to Braddock's campaign against the French at Fort Ducane in peacetime, numerous camp women were subject to military jurisdiction. 20 years before the American Revolution, women conveyed -- were conveyed from England with Braddock's command prior to the French and Indian war, 1754 to 1760. It's also very interesting in the description in a good deal of -- of basic material cited in all the sources, in Mr. Blumenthal's book. But to one of the difficulties that they had was that they would issue rations to the Armed Forces for so many men, so many wives and women, and so many children that so much ahead the provision for women and children, women being different in that from the men and the provision for the children being different from that for the women, and they would provide so many to a regiment and they found that they had so many more women and dependents along with them than they had contemplated that there was counts in correspondence back and forth between the British generals and other military men trying to explain why they were issuing more rations than they had men for and that they were supposed to have women and to children for and showing -- relating in detail the fact that they had these additional women and children along and they have to be taken care of. It was part of their problem and that it took just that much more money and that much more rations where they were supposed to have some 10% of the number of women and children as they did to the armed -- armed or military men in a certain unit. They would find that they had maybe half as many again and they would be trying to explain that discrepancy in the need for the additional finances and supplies. And they did that at some considerable length in addition to describing some of the difficulties of maintaining discipline and I don't want to have to mislead the Court about whether these women or wives or other wives because it -- it's quite apparent from the description that there were both. And that in some instances, neither the British or even -- it's implied, I think, some of our people were as too careful about whether they were either wives or camp followers because often times it's related to that they became married during the campaign or sometime during the period. But there were people, women without question during the description in this material who were actively trying to help with the conduct of the military activity. And they were providing for these men in a way that was done, men much as women do today and have for as long as we can recall.
Earl Warren: General, you mentioned the fact that the rations were issued uncooked and that the women -- women cooked them. Does the book indicate that they had any right to compel any service from these women in connection with the -- either the cooking or any other services in connection with the army?
J. Lee Rankin: The only indication that I could recall of anything like that was where it said that at one time, the women apparently were acting in concert to try to get us additional money, and that they wanted a little larger stipend than they were receiving. And he was threatening them with a court-martial if they didn't proceed to accept what he was offering and go ahead and take care of their men.
Earl Warren: Were they obligated to take care of the men?
J. Lee Rankin: There isn't anything that indicates that there was any legal relationship that would obligate them.
Hugo L. Black: They were -- I thought they were brought over for washing and for hospital service according to page 85.
J. Lee Rankin: I beg you pardon? I thought they were brought over here that institute something like the washing and hospital service for the Army and they demanded more wages than they were getting by working for the Government. He threatened them with a -- kind of what you called an injunction or something?
J. Lee Rankin: That's right. In that --
Hugo L. Black: They construed it.
J. Lee Rankin: -- that particular instance. But I didn't -- I don't think there's any connotation throughout the book that there's any legal relationship for the British hired women to do certain jobs or the American expeditionary force or our revolutionary force hired women to do these. It was a relationship that grew up because the men needed it and the women went to help them and they were allocated on that basis, first on the theory that so many women, wives of the men that were going over to this country for the British could perform the service and then they added to those, from time to time, brought additional problems, and they did do those various things. Now, there is the difference that there was the food that was uncooked at that time that there had to be some cooking for them. Now, of course, there isn't any question of what there's -- that function was carried on but it's -- there is also food provided with officers. There's a different arrangement. Oftentimes, the wives would cook in a place on the base for the -- the officer husband today just like she would do at whatever actively the military were carrying on at that time. So, there's a comparable situation about many of the various activities, although it might not be identical. During this period in Colonial Virginia which was of course prior to the revolution, the British, the women with the British troops were subject to court-martial and court-martial was imposed upon them. There's also a description of a large contingent of intended brides -- brides who were shipped from England to Jamestown in 1619, and thereafter, became related to the military force that was there, and they were subject to the military authority in peacetime as well as during the Indian hostilities. And in both -- in 1620, in both Colonial Virginia and Provincial Maryland, the women were subject to court-martial. There was no civil government in a modern sense in those two places during that period of time.
Hugo L. Black: Was that -- those as assumed on the basis that Great Britain was occupied in this country like when the country occupies another and for a time always, the military runs it.
J. Lee Rankin: Well --
Hugo L. Black: They promulgate the laws and to enforce them.
J. Lee Rankin: It depends upon how you look our history, I think, as to whether we were occupied at that time. The British were holding out that we were --
Hugo L. Black: The Jamestown, I'm talking about. You talked about Jamestown --
J. Lee Rankin: At 1620.
Hugo L. Black: Yes.
J. Lee Rankin: Yes, during that very early period, although we were -- it was supposed to be colonization then and not in occupancy. And they were supposed to be trying to establish a colony on behalf of the British Government so that it -- this -- we were supposed to be interested in having a government established in the part of the British Commonwealth rather than trying to creed us as an occupied area that they would dominate and -- like they had conquered us. I think there's --
Hugo L. Black: There's a chaos at that time because of the Indians.
J. Lee Rankin: Well, [laughs] the Indians and as soon as they got --
Hugo L. Black: They occupied the country, Great Britain did and they occupied it with the military first, didn't they?
J. Lee Rankin: Well --
Hugo L. Black: In order to move in.
J. Lee Rankin: I don't want to engage in semantics --
Hugo L. Black: I -- I'm maybe wrong, I'm not talking about semantics. I suppose that -- what I was pointing out was that there is a well-recognized differences in that, between the laws of a -- the way you enforce laws in an occupied country, pending as you said, at the time of incorporation.
J. Lee Rankin: There's no question about that.
Hugo L. Black: Yes. The only thing I had difficult with, Mr. Justice, was whether -- whether that stage changed and I'm not sure of my history note, say in 1620, whether there was enough for the colony establish so that it was supposed to be a governmental operation or not. Certainly, there were not civil courts which might lead it to be considered occupied.
Hugo L. Black: The leader was Captain Smith, wasn't he?